EXAMINER'S AMENDMENT
	The substitute specification filed 1/3/2022 has been entered.
The drawings were received on 1/3/2022.  These drawings are acceptable.
	Receipt is acknowledged of an amendment, filed 1/3/2022, in which claims 15-18 were cancelled, and claims 19-23 were newly added.

EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	The List of Oligonucleotide sequences at page 51 of the substitute specification, filed 1/3/2022 has been amended as follows:
1. Oligonucleotide BMP2_F ACAGCTAGCCTCCTAAAGGTCCACCATGGT (SEQ ID NO: 5)
2. Oligonucleotide BMP2_R TATAAGCTTCTAGCGACACCCACAACCCT (SEQ ID NO: 6)
3. Oligonucleotide BMP2_SF ATGCAAGCAGGTGGGAAAGT (SEQ ID NO: 7)
4. Oligonucleotide BMP2_SR GGGAGCCACAATCCAGTCAT (SEQ ID NO: 8)
5. Oligonucleotide BMP7_F TCAGCTAGCGTAGAGCCGGCGCGATGCA (SEQ ID NO: 9)
6. Oligonucleotide BMP7_R TATAAGCTTCTAGTGGCAGCCACAGGC (SEQ ID NO: 10)
 (SEQ ID NO: 11)
8. Oligonucleotide BMP7_SR TGGTGGCGTTCATGTAGGAG (SEQ ID NO: 12)
9. Oligonucleotide COL1A1_F CCAGCTAGCGTCTAGGGTCTAGACATGTTC (SEQ ID NO: 13)
10. Oligonucleotide COL1A1_R TATAAGCTTCTACAGGAAGCAGACAGGGCCAAC (SEQ ID NO: 14)
11. Oligonucleotide COL1A1_SF TGACGAGACCAAGAACTGCC (SEQ ID NO: 15)
12. Oligonucleotide COL1A1_SR GCACCATCATTTCCACGAGC (SEQ ID NO: 16)
13. Oligonucleotide COL1A2_F CCAGCTAGCGTCTAAGTGCTAGACATGCTC (SEQ ID NO: 17)
14. Oligonucleotide COL1A2_R CGAAGCTTTTATT TGAAACAGACTGGGCCA (SEQ ID NO: 18)
15. Oligonucleotide COL1A2_SF CTGGTGAAGCTGGTCGTGAT (SEQ ID NO: 19)
16. Oligonucleotide COL1A2_SR CGGATACAGGTTTCGCCAGT (SEQ ID NO: 20)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reply filed 1/3/2022 adopted the Examiner’s recommendations and satisfies the biological deposit requirements.  The rejections of record have been overcome.  The prior art does not teach or suggest the nucleic acid sequences of SEQ ID NOS: 1, 2, 3 and 4, or the deposited Escherichia coli strains.  Thus, the claims are free of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699